Citation Nr: 0407279	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  00-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a low back disorder 
as secondary to the service-connected ligamentous strain of 
the right knee.

2. Entitlement to an initial rating in excess of 10 percent 
for a ligamentous strain of the right knee.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from October 1979 until April 
1980.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from July 2000 and January 2002 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Detroit, Michigan.

These matters were previously denied by the Board in a 
November 2002 decision.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
("Court").  In a July 2003 Order, the Court granted a Joint 
Motion for Remand, vacated the November 2002 Board decision, 
and remanded the matter to the Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, in this regard, the VA issued 
correspondence dated in May 2002.  However, that letter did 
not inform the veteran of the types of evidence necessary to 
substantiate his claims of entitlement to secondary service 
connection for a low back disability and entitlement to an 
increased rating for ligamentous strain of the right knee.  
Such notice is necessary in order to satisfy the VCAA and 
Quartuccio.  

Additionally, subsequent to certification of this appeal to 
the Board, new evidence has been associated with the claims 
file.  The RO has not had the opportunity to readjudicate the 
issue on appeal with consideration of this additional 
evidence.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Further, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) and noted that 38 C.F.R. § 19.9(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies an appellant a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  Such notice 
should specifically address the types of 
evidence necessary to substantiate each 
claim.  Additionally, the veteran should 
be apprised of what evidence he is 
responsible for producing and what 
evidence, if any, VA will obtain on his 
behalf.

2.  Upon completion of the above, 
readjudicate the claims, considering all 
new evidence, to include the veteran's 
statements expressed in a letter dated 
February 19, 2004.  If the benefits 
sought remain denied, the RO should issue 
a supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




